Name: Council Regulation (EEC) No 1879/89 of 21 June 1989 opening and providing for the administration of Community tariff quotas for certain kinds of t-butyl-hydroperoxide and cellulose acetate-butyrate
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/4 Official Journal of the European Communities 29 . 6 . 89 COUNCIL REGULATION (EEC) No 1879/89 of 21 June 1989 opening and providing for the administration of Community tariff quotas for certain kinds of t-butyl-hydroperoxide and cellulose acetate-butyrate THE COUNCIL OF THE EUROPEAN COMMUNITIES, imports of the products concerned into all Member States until the quotas have been used up ; whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these quotas while offering Member States the opportunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of these quotas may be carried out by any one of its members, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain kinds of t-butyl-hydroperoxide and cellulose acetate-butyrate is currently unable to meet the requirements of the processing industries in the Community ; whereas, consequently Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas zero-duty Community tariff quotas should therefore be opened within the limits of appropriate volumes for a period from 1 July to 31 December 1989, under certain conditions concerning presentation or use ; whereas, in order not to upset the balance of the markets for these products, the volume of the Community tariff quotas should be set at respectively 1 700 and 150 tonnes ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July to 31 December 1989 the customs duty applicable to imports of the following products shall be suspended at the levels indicated and within the limits of the Communtiy tariff quotas as shown below : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.2745 ex 2909 60 90 t-Butyl-hydroperoxide containing by weight 28 % or more but not more than 32 % of water 1 700 0 09.2747 ex 3912 90 10 Cellulose acetate-butyrate, for the manufacture of trim for cars 150 0 Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the Act of Accession of Spain and Portugal . inform the Commission and draw an amount equal to its requirements from the corresponding quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned to the extent that the available balance so permits. 2 . If an importer presents, in a Member State, a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regulation and if this request is accepted by the customs authorities, the Member State concerned shall 29. 6. 89 Official Journal of the European Communities No L 182/5 If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed thereof by the Commission . 3 . For the quota shown under order No 09.2747, the relevant Community provision shall be applied in order to monitor the use of the product for the prescribed specific purpose. Article 2 Each Member State shall ensure that importers of the products concerned have free and equal access to the quotas for such time as the residual balance of the quota volumes so permits. Article 3 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 4 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 1989 . For the Council The President C. ARANZADI